Exhibit 10.13
EXECUTION COPY
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
     THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is made and
entered into as of December 23, 2008 by and between SCOTT LAPORTA
(“Mr. LaPorta”), residing at 308 Laurel St., San Francisco, CA, 94118, on the
one hand, and GLOBAL CONSUMER ACQUISITION CORP. (“GCAC”), located at 1370 Avenue
of the Americas, 28th Floor, New York, NY 10019, on the other hand
(collectively, the “Parties”).
RECITALS:
WHEREAS, Mr. LaPorta, through his counsel, provided GCAC, through its counsel,
two letters letter dated August 1, 2008 and a letter dated August 8, 2008,
regarding his employment at GCAC and raising various claims (the “LaPorta
Letters”);
WHEREAS, GCAC and Mr. LaPorta wish to settle and resolve the disputes and
potential differences between GCAC and its affiliates, on the one hand, and
Mr. LaPorta, on the other hand, including, without limitation, disputes or
potential differences that arise out of or relate to Mr. LaPorta’s employment or
termination of employment with GCAC, the LaPorta Letters, and the terms of
Mr. LaPorta’s employment term sheet with GCAC dated October 1, 2007, including
the cover letter thereto signed by Mr. LaPorta, GCAC and, as to the “option
grant,” Hayground Cove Asset Management LLC (“HCAM”) (collectively, the “GCAC
Employment Agreement”); and
WHEREAS, as a material condition to the Parties entering into this Agreement,
Mr. LaPorta and HCAM will enter into a separate Settlement Agreement and Mutual
Release on or before the Effective Date (the “HCAM Settlement Agreement”).
     NOW, THEREFORE, based on the foregoing and in consideration for the
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, and each of them, agree to the following, except as otherwise expressly
set forth herein:
     1. Termination of Employment; Payments.
     (a) GCAC hereby confirms the termination of Mr. LaPorta without cause from
his position as Chief Executive Officer of GCAC, and Mr. LaPorta hereby resigns
as a member of the Board of Directors of GCAC (the “Board”) effective as of date
of this Agreement, and GCAC hereby accepts Mr. LaPorta’s resignation from the
Board effective as of the date of this Agreement. As of the date of this
Agreement, Mr. LaPorta shall not hold any position with GCAC whether as an
employee or member of the Board, or otherwise, and shall not represent himself
as being affiliated with GCAC in any way.
     (b) GCAC shall pay to Mr. LaPorta a severance payment in the sum of Two
Hundred Forty-Seven Thousand Nine Hundred Seventeen Dollars ($247,917), less
applicable taxes, standard withholdings and authorized deductions, within five
(5) business days after the Effective Date (as defined in Section 6 below),
which amount Mr. LaPorta acknowledges and agrees constitutes the full amount of
any cash payments due to Mr. LaPorta under the GCAC

 



--------------------------------------------------------------------------------



 



Employment Agreement or otherwise from GCAC. The aforesaid amount shall be paid
to Mr. LaPorta via a wire transfer pursuant to the instructions in Exhibit A
attached hereto.
     (c) GCAC agrees and acknowledges that: (i) Mr. LaPorta irrevocably and
unconditionally retains his option to purchase 495,000 shares of GCAC common
stock from HCAM at an exercise price of $.001 per share (the “GCAC Option”)
under the terms of the GCAC Employment Agreement (as modified herein) and his
termination under the terms of this Agreement shall not constitute a forfeiture
of any part of such option; (ii) Mr. LaPorta shall be deemed to be fully vested
in the GCAC Option as of the Effective Date; provided, however, that Mr. LaPorta
shall not be entitled to exercise all or any portion of the GCAC Option until
six (6) months following the closing date of a Business Combination (as defined
in GCAC’s Amended and Restated Certificate of Incorporation) (the “Exercise
Date”); and (iii) Mr. LaPorta shall have the right to exercise the GCAC Option
at any time on or after the Exercise Date.
     (d) GCAC agrees and acknowledges that: (i) Mr. LaPorta irrevocably and
unconditionally retains all rights and title to the 25,000 GCAC founder shares
(the “Director Shares”) he received in connection with his service on the Board
under the GCAC Employment Agreement and GCAC hereby irrevocably and
unconditionally relinquishes any and all rights under the GCAC Employment
Agreement or otherwise to redeem or repurchase the Director Shares;
(ii) Mr. LaPorta irrevocably and unconditionally retains all rights and title to
the 1,000,000 warrants for GCAC stock (the “GCAC Warrants”) he purchased and
GCAC hereby irrevocably and unconditionally relinquishes any and all rights
under the GCAC Employment Agreement or otherwise to redeem or repurchase the
GCAC Warrants; and (iii) GCAC shall deliver the Director Shares to Mr. LaPorta
within five (5) business days after the Effective Date.
     (e) Mr. LaPorta acknowledges the terms of the Letter Agreement, dated
October 3, 2007, between HCAM and GCAC (the “Lock-Up Agreement”), and further
acknowledges that, notwithstanding the provisions of this Agreement, the GCAC
Option, the shares of GCAC stock that Mr. LaPorta may acquire upon exercise of
the GCAC Option and the Director Shares and the GCAC Warrants will be subject to
the terms of the Lock-Up Agreement.
     (f) GCAC shall maintain directors and officers’ liability insurance that
names Mr. LaPorta as an insured under such policies for a period of six
(6) years following the date of this Agreement at a level (including, but not
limited to, amounts, deductibles, scope and exclusions) commensurate with that
which is then applicable to GCAC’s most senior executives and directors;
provided that GCAC may substitute therefor a single premium tail coverage with
respect to such directors’ and officers’ liability insurance at a level
(including, but not limited to, amounts, deductibles, scope and exclusions) at
least as favorable as in the existing policies of GCAC. GCAC shall provide
Mr. LaPorta with all indemnification rights to which Mr. LaPorta was entitled to
receive as an officer or director of GCAC or any affiliate thereof under any
charter or organizational documents of GCAC (or any affiliate thereof), under
applicable law and/or under the Indemnification Agreement, dated as of
October 3, 2007, between GCAC and Mr. LaPorta (the “Indemnification Agreement”).
Nothing herein constitutes or shall be construed to be a limitation on the
release provided in Section 2 hereof.
     (g) Mr. LaPorta agrees and acknowledges that, other than as specified in
this Section 1 or Section 1 of the HCAM Settlement Agreement: (x) GCAC has paid
him for all

- 2 -



--------------------------------------------------------------------------------



 



salary, wages, overtime, bonuses, fees, payments, and any other compensation and
benefits due to Mr. LaPorta, if any, and has paid Mr. LaPorta for all incurred
reimbursable expenses, if any, whether due under the GCAC Employment Agreement
or otherwise, owed by GCAC or any of the GCAC Releasees (as defined in
Section 2(a)); (y) Mr. LaPorta has no right to any further salary, wages,
overtime, bonus, fee, payment, or other compensation or benefit, to the
reimbursement of any further expenses, or to the reimbursement or payment of any
of Mr. LaPorta’s attorneys’ fees from GCAC or any of the GCAC Releasees; and
(z) Mr. LaPorta has no ownership, partnership, or other interest in GCAC or any
GCAC Releasee. Nothing herein shall be deemed to affect Mr. LaPorta’s vested
rights, if any, in any 401(k) or other retirement programs.
     (h) Mr. LaPorta agrees and acknowledges that: (x) Mr. LaPorta shall return
all GCAC property, including, but not limited to, any and all documents relating
to GCAC and its business and any property belonging to GCAC, within four
(4) business days of the date of this Agreement, to GCAC’s office at 1370 Avenue
of the Americas, 28th Floor, New York, New York 10019 and (y) he has no
continuing right to be provided by GCAC with office space, a company credit
card, or any other incidentals to employment, other than as specified in this
Section 1 or Section 1 of the HCAM Settlement Agreement.
     (i) Mr. LaPorta agrees and acknowledges that his non-solicitation
obligations under the GCAC Employment Agreement survive this Agreement and the
termination of the GCAC Employment Agreement. Mr. LaPorta further agrees that he
shall hold in confidence all confidential information relating to the business
and affairs of GCAC and any other GCAC Releasee and will not disclose any such
confidential information to any person except with the specific prior written
consent of GCAC or as otherwise may be required by law.
     (j) Mr. LaPorta represents and warrants that he alone is responsible for
all taxes, if any, owed by Mr. LaPorta in connection with: (x) any payments or
transfers to, or for the benefit of, Mr. LaPorta pursuant to this Section 1; and
(y) the GCAC Option, the Director Shares, and the GCAC Warrants. Mr. LaPorta
shall indemnify, and hereby agrees to indemnify, GCAC fully in connection with
any failure to pay any such taxes.
     2. LaPorta Release.
     (a) In consideration of the covenants set forth in this Agreement, and
except as expressly set forth herein, Mr. LaPorta for himself, his heirs,
executors, successors and assigns (collectively the “LaPorta Releasors”) hereby
knowingly and voluntarily releases, absolves and discharges GCAC and each of its
past, present and future officers, partners, attorneys, agents, administrators,
employee benefits plans or funds and the fiduciaries thereof, directors,
employees, shareholders, affiliates, representatives, or assigns and successors,
past and present, including but not limited to Jason N. Ader, Andrew Nelson,
Robert M. Foresman, Carl H. Hahn, Philip A. Marineau, Marc Soloway and Steven
Westly (collectively the “GCAC Releasees”) from all rights, claims, demands,
obligations, damages, losses, causes of action and suits of all kinds and
descriptions, legal and equitable, known and unknown (collectively, “Claims”),
that any of the LaPorta Releasors may have or ever has had against the GCAC
Releasees from the beginning of time to the date of this Agreement, including,
but not limited to, any such Claims

- 3 -



--------------------------------------------------------------------------------



 



arising out of, but not limited to, any right of Mr. LaPorta or of any person
arising under any law, statute, constitution, regulation, ordinance, duty,
contract, covenant, or order, or any liability in connection with his employment
with GCAC, arising under or in connection with the GCAC Employment Agreement or
the LaPorta Letters, or for any act of age discrimination or other impermissible
form of harassment, retaliation or discrimination by the GCAC Releasees against
Mr. LaPorta or any other person, as prohibited by any state or federal statute
or common law, including, but not limited to, the Age Discrimination in
Employment Act of 1967, the whistleblower provision of the Sarbanes-Oxley Act of
2002, the Foreign Corrupt Practices Act of 1977, the Employee Retirement Income
Act of 1974, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, the
Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq., the California Fair
Employment and Housing Act, Cal. Gov’t Code §§ 12940 et seq., the Fair Labor
Standards Act, 29 U.S.C. §§ 201 et seq., the California Labor Code, and the
California Constitution, each as amended (the “LaPorta Released Matters”). In
addition to the above, the LaPorta Released Matters include, but are not limited
to, Claims for employment discrimination, wrongful termination, retaliation,
constructive termination, violation of public policy, California Labor Code
violations, breach of any express or implied contract, promissory estoppel,
unjust enrichment, breach of any implied covenant, fraud, intentional or
negligent misrepresentation, emotional distress, slander, libel, defamation and
invasion of privacy. Each and all of the aforesaid Claims are hereby fully and
finally settled, compromised and released. Notwithstanding the aforementioned
provision, nothing herein shall preclude Mr. LaPorta from cooperating with any
investigation by the Equal Employment Opportunity Commission or any other agency
responsible for enforcement of employment laws; provided, however, that
Mr. LaPorta shall not be entitled to any personal recovery as a result of any
such action. Notwithstanding anything to the contrary in this Section 2(a), the
LaPorta Released Matters do not include, and do not effect a release of, any
Claims that Mr. LaPorta may have arising from a breach of this Agreement or that
cannot be released or waived under applicable law, such as the California
Workers’ Compensation Act, his rights to indemnification under any applicable
law (including, but not limited to, California Labor Code Section 2802), GCAC’s
Amended and Restated Certificate of Incorporation, the Indemnification
Agreement, or as acknowledged in Section 1(f), or to vested accrued benefits
earned under an employee benefit plan maintained by GCAC and governed by the
Employee Retirement Income Security Act of 1974.
     (b) Mr. LaPorta further understands, acknowledges, and agrees that:
          (1) This Section 2(b) constitutes a voluntary waiver of any and all
substantive rights and claims Mr. LaPorta has against the GCAC Releasees as of
the date of this Agreement arising under the Age Discrimination in Employment
Act, 29 U.S.C. §§ 623 et seq. (the “ADEA”);
          (2) Mr. LaPorta is waiving his substantive rights with respect to the
LaPorta Released Matters, including, but not limited to, his rights or claims
under the ADEA, in exchange for consideration, the value of which exceeds the
payment or remuneration to which he was already entitled;
          (3) Mr. LaPorta is hereby advised that he may consult and confirms
that he has consulted with an attorney of his choosing concerning this Agreement
prior to executing it;

- 4 -



--------------------------------------------------------------------------------



 



          (4) Mr. LaPorta has been afforded a period of at least twenty-one
(21) days to consider the terms of this Agreement, and in the event he should
decide to execute this Agreement in fewer than twenty-one (21) days, he has done
so with the express understanding that he has been given and declined the
opportunity to consider this Agreement for a full twenty-one (21) days; and
          (5) Mr. LaPorta may revoke this Section 2(b) of this Agreement at any
time during the seven (7) days following the date of execution of this
Agreement, and this Section 2(b) of the Agreement shall not become effective or
enforceable until such revocation period has expired. Mr. LaPorta understands
and agrees that should he choose to exercise his revocation rights he will not
receive the cash payment and securities set forth in Section 1 of this
Agreement.
     3. GCAC Release.
     In consideration of the covenants set forth in this Agreement, GCAC, for
and on behalf of itself and each of its respective past, present and future
officers, partners, agents, attorneys, administrators, employee benefits plans
or funds and the fiduciaries thereof, directors, employees, shareholders,
affiliates, representatives, or assigns and successors, in their capacities as
such, including but not limited to Jason N. Ader, Andrew Nelson, Robert M.
Foresman, Carl H. Hahn, Philip A. Marineau, Marc Soloway and Steven Westly
(collectively the “GCAC Releasors”) hereby knowingly and voluntarily release,
absolve and discharge Mr. LaPorta, his heirs, successors and assigns
(collectively the “LaPorta Releasees”) from all rights, claims, demands,
obligations, damages, losses, causes of action and suits of all kinds and
descriptions, legal and equitable, known and unknown, that any of the GCAC
Releasors may have or ever has had against the LaPorta Releasees from the
beginning of time to the date of this Agreement, including, but not limited to,
any such rights, claims, demands, obligations, damages, losses, causes of action
and suits arising out of, but not limited to, any right of GCAC arising under
any law, statute, constitution, regulation, ordinance, duty, contract, covenant,
or order, or any liability in connection with Mr. LaPorta’s employment or
service as a director with GCAC or arising under or in connection with the GCAC
Employment Agreement (the “GCAC Released Matters”). Each and all of the GCAC
Released Matters are hereby fully and finally settled, compromised and released;
provided, however; that the GCAC Releasors do not release and the GCAC Released
Matters shall not include any claims of theft or fraud by Mr. LaPorta.
     4. Unknown Claims.
     With respect to the LaPorta Released Matters and the GCAC Released Matters,
each of Mr. LaPorta and GCAC acknowledges and agrees that there is a risk that
subsequent to their respective execution of this Agreement, either will incur or
suffer damage, loss or injury to persons or property that is in some way caused
by or connected with Mr. LaPorta’s employment with GCAC or the termination
thereof, but that is unknown or unanticipated as of the date of this Agreement.
Each of Mr. LaPorta and GCAC does hereby specifically assume such risk and
agrees that this Agreement and the releases contained herein shall and do apply
to all unknown or unanticipated results of any and all matters caused by or
connected with Mr. LaPorta’s employment with GCAC or the termination thereof, as
well as those currently known or anticipated, except as otherwise expressly
stated herein. Accordingly, each of Mr. LaPorta and

- 5 -



--------------------------------------------------------------------------------



 



GCAC acknowledges that he or it has read the provisions of California Civil Code
Section 1542, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR
and that, after consultation with its own counsel, each of the Parties hereby
expressly waives, relinquishes and forfeits all rights and benefits accorded by
the provisions of California Civil Code Section 1542 and any and all provisions,
rights, and benefits of any federal, state, or foreign law, rule or common-law
doctrine that is similar, comparable, equivalent, or identical to, or which has
the effect of, California Civil Code Section 1542, and furthermore waives any
rights that he or it may have to invoke said provisions now or in the future
with respect to the LaPorta Released Matters or the GCAC Released Matters, as
applicable.
     5. No Lawsuits.
     (a) Mr. LaPorta represents and agrees that, prior to the date of this
Agreement, Mr. LaPorta has not filed or submitted any complaints, charges or
lawsuits of any kind with any court, governmental or administrative agency or
arbitrator against GCAC or any other GCAC Releasee asserting any LaPorta
Released Matters.
     (b) GCAC represents and agrees that, prior to the date of this Agreement,
neither GCAC, nor any GCAC Releasor has filed or submitted any complaints,
charges or lawsuits of any kind with any court, governmental or administrative
agency or arbitrator against Mr. LaPorta or any LaPorta Releasee asserting any
GCAC Released Matters.
     6. Effective Date of This Agreement.
     This Agreement shall become effective on the “Effective Date,” which shall
be the eighth calendar day after GCAC receives a copy of this Agreement executed
by Mr. LaPorta, provided that Mr. LaPorta has not revoked this Agreement before
such date pursuant to Section 2(b)(5) above and Mr. LaPorta and HCAM have each
executed the HCAM Settlement Agreement.
     7. Non-Admission of Any Wrongdoing.
     It is specifically understood and agreed that this Agreement does not
constitute and is not to be construed as an admission or evidence of: (i) any
violation by Mr. LaPorta, the LaPorta Releasees, GCAC, or the GCAC Releasees of
any federal, state or municipal law, statute or regulation, or principle of
common law or equity; (ii) the commission by Mr. LaPorta, the LaPorta Releasees,
GCAC, or any GCAC Releasee of any other actionable wrong; or (iii) any
wrongdoing of any kind whatsoever on the part of Mr. LaPorta, the LaPorta
Releasees, GCAC, or any GCAC Releasee, and shall not be offered or used for that
purpose. In addition, Mr. LaPorta and GCAC agree that no Party is a prevailing
party with respect to any claim, cause, proceeding or action with respect to any
of the LaPorta Released Matters or GCAC Released

- 6 -



--------------------------------------------------------------------------------



 



Matters. This settlement is of no precedential effect. Neither this Agreement,
nor anything contained in it, shall be introduced in any proceeding, except to
enforce this Agreement or to defend against any claim relating to the subject
matter of the release contained herein or as required by court order, subpoena
or other legal process. Such introduction under these exceptions shall be
pursuant to an appropriate order protecting its confidentiality.
     8. Assumption of Risk; Investigation of Facts.
     (a) Each of Mr. LaPorta and GCAC hereby expressly assumes the risk of any
mistake of fact or that the facts might be other than or different from the
facts now known or believed to exist, and it is each of Mr. LaPorta’s and GCAC’s
express intention to forever settle, adjust and compromise any and all disputes
concerning the LaPorta Released Matters and the GCAC Released Matters, finally
and forever, and without regard to who may or may not have been correct in their
respective understandings of the facts or the law relating thereto.
     (b) In making and executing this Agreement, each of Mr. LaPorta and GCAC
represents and warrants that he or it, as applicable, has made such
investigation of the facts and the law pertaining to the matters described in
this Agreement as he or it, as applicable, deems necessary, and each of
Mr. LaPorta and GCAC has not relied upon any statement or representation, oral
or written, made by any other party to this Agreement with regard to any of the
facts involved in any dispute or possible dispute between or among the Parties,
or with regard to any of his rights or asserted rights, or with regard to the
advisability of making and executing this Agreement.
     9. Ownership of Claims.
     (a) Mr. LaPorta represents and warrants that no portion of any of the
LaPorta Released Matters and no portion of any recovery or settlement to which
Mr. LaPorta might be entitled has been assigned or transferred to any other
person, firm, entity or corporation not a party to this Agreement, in any
manner, including by way of subrogation or operation of law or otherwise. If any
claim, action, demand or suit should be made or instituted against the GCAC
Releasees or any of them because of any such purported assignment, subrogation
or transfer, Mr. LaPorta agrees to indemnify and hold harmless the GCAC
Releasee(s) against such claim, action, suit or demand, including necessary
expenses of investigation, attorneys’ fees and costs.
     (b) GCAC represents and warrants that no portion of any of the GCAC
Released Matters and no portion of any recovery or settlement to which GCAC
might be entitled has been assigned or transferred to any other person, firm,
entity or corporation not a party to this Agreement, in any manner, including by
way of subrogation or operation of law or otherwise. If any claim, action,
demand or suit should be made or instituted against the LaPorta Releasees or any
of them because of any such purported assignment, subrogation or transfer, GCAC
agrees to indemnify and hold harmless the LaPorta Releasee(s) against such
claim, action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs.

- 7 -



--------------------------------------------------------------------------------



 



     10. Representations.
     Each of the Parties represents and agrees that no promises, statements or
inducements have been made to him or it that has caused him or it to sign this
Agreement other than those expressly stated in this Agreement.
     11. Successors.
     This Agreement shall be binding upon each of Mr. LaPorta and GCAC and upon
each of their heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the LaPorta Releasees and the GCAC
Releasees and to their parents, subsidiaries, heirs, administrators,
representatives, executors, successors and assigns, and each of their officers,
directors, employees, stockholders and any other GCAC Releasee.
     12. Severability.
     Should any of the provisions in this Agreement be declared or be determined
to be illegal or invalid, all remaining parts, terms or provisions shall be
valid, and the illegal or invalid part, term or provision shall be deemed not to
be a part of this Agreement.
     13. Governing Law; Venue.
     (a) This Agreement is made and entered into in the State of California.
     (b) This Agreement shall be interpreted, enforced and governed under the
laws of California without giving effect to the principles of conflict of laws.
     (c) Any legal action brought hereunder or in connection herewith shall be
brought in the federal or state courts located within the County of San
Francisco, California and, to the fullest extent permitted by applicable law,
any right of either Party to trial by jury with respect to any claim or action
arising out of this Agreement is waived.
     14. Proper Construction.
     (a) The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against any of the Parties. The Parties have cooperated in the drafting and
preparation of this Agreement and this Agreement shall not be construed more
favorably for or against any of the Parties.
     (b) As used in this Agreement, the term “or” shall be deemed to include the
term “and/or” and the singular or plural number shall be deemed to include the
other whenever the context so indicates or requires.
     (c) The section headings used in this Agreement are intended solely for
convenience of reference and shall not in any manner amplify, limit, modify or
otherwise be used in the interpretation of any of the provisions hereof.

- 8 -



--------------------------------------------------------------------------------



 



     15. Entire Agreement.
     This Agreement (and any other written agreement to the extent expressly
referenced herein, including, but not limited to, the Lock-Up Agreement, the
Indemnification Agreement and GCAC’s Amended and Restated Certificate of
Incorporation) constitutes the entire agreement between and among the Parties
pertaining to Mr. LaPorta’s employment and termination thereof with GCAC and is
the final, complete and exclusive expression of the terms and conditions of
their agreement. Any and all prior agreements, representations, negotiations and
understandings made by the Parties, oral and written, express or implied,
including but not limited to the GCAC Employment Agreement, are hereby
superseded and merged herein, except to the extent provisions of the GCAC
Employment Agreement survive termination as specifically stated herein. The
terms of this Agreement govern if any provision of this Agreement conflicts or
is inconsistent with a previous agreement.
     16. Execution in Counterparts.
     This Agreement may be executed in counterparts and shall be deemed fully
executed when each party has signed and transmitted a counterpart to the other.
All counterparts taken together shall constitute a single agreement. A facsimile
signature shall have the same force and effect of an original signature.
     17. Amendment.
     This Agreement may not be modified, altered or changed except upon express
written consent each of the Parties wherein specific reference is made to this
Agreement.
     18. Notices.
     All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or two (2) business days after
being mailed by registered or certified mail (return receipt requested) to the
Parties at the addresses identified on the first page of this Agreement (or at
such other address for a Party as shall be specified by like notice) with a copy
to the following counsel:
Notices under this Agreement to GCAC should have copies sent to:
Proskauer Rose LLP
1585 Broadway
New York, NY 10036-8299
Facsimile: 212.969.2900
Attn: Peter J.W. Sherwin, Esq.
         Jeffrey A. Horwitz, Esq.
         Frank J. Lopez, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522

- 9 -



--------------------------------------------------------------------------------



 



Facsimile: 917.777.2322
Attn: Paul Schnell, Esq.
Notices under this Agreement to Mr. LaPorta should have copies sent to:
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, California 94111
Facsimile: 415.984.8701
Attn: Debra Belaga, Esq.
[Signature page follows.]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as
of the date hereof.

            SCOTT LAPORTA

GLOBAL CONSUMER ACQUISITION CORP.
      By:           Name:   Jason N. Ader        Title:        

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT A
LAPORTA INSTRUCTIONS
     All payments required to be made to Scott LaPorta pursuant to Section 1 of
the Settlement Agreement and Mutual Release between Scott LaPorta and GCAC shall
be delivered by wire transfer in accordance with the following instructions
     Send to:

         
 
  Bank:   Wells Fargo, N.A.
 
  Beneficiary:   Scott LaPorta
 
  Account #:   7045653636
 
  ABA Routing #:   121000248

- 12 -